Citation Nr: 0218483	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  02-05 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for restless leg 
syndrome.

2.  Entitlement to service connection for scar tissue, 
lungs.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from January 1964 until 
October 1966.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a February 2002 
rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Muskogee, Oklahoma, which 
denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The competent medical evidence does not show the 
veteran's presently diagnosed restless leg syndrome to be 
causally related to active service.

3.  The competent medical evidence does not show the 
veteran's presently diagnosed scar tissue, lungs, to be 
causally related to active service.


CONCLUSIONS OF LAW

1.  Restless leg syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).

2.  Scar tissue in the lungs was not incurred in or 
aggravated by active service, nor may be it presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103A, 5107(b) (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)].  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

Duty to Notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In the present case, an April 2002 statement of the case 
apprised the veteran of VA's duty to notify and assist 
under the VCAA.  That document specifically discussed the 
division of responsibilities between VA and a claimant in 
obtaining evidence, as set forth in 38 C.F.R. § 3.159.  
Additionally, the April 2002 statement of the case 
informed the appellant of the legal criteria for 
establishing entitlement to service connection.  
Additionally, an earlier letter sent to the veteran in 
September 2002 further explained the type of evidence that 
the veteran was required to submit in pursuit of his 
claims.   

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have 
been satisfied in this case and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant 
to the claim; other relevant records pertaining to 
service; VA medical records; and any other relevant 
records held by any other source.  The veteran is also 
required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, 
VA will provide a medical examination which includes a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).

In the present case, the veteran identified the Warren 
Clinic, McAlester Division and J.M.M., M.D. as having 
medical records pertinent to his appeal.  He submitted the 
appropriate authorization and the RO obtained such 
documents in December 2001 and January 2002.  The claims 
file also contains VA outpatient treatment records dated 
May 2001 to February 2002.   

The Board has carefully reviewed the veteran's statements 
and concludes that he has not identified further evidence 
not already of record.  The Board has also perused the 
medical records for references to additional treatment not 
of record, but has found nothing to suggest that there is 
any outstanding evidence with respect to the veteran's 
claims. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in 
this appeal and no further development is required to 
comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Essentially, all 
available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that 
there are additional relevant records that have not yet 
been obtained.  Thus, this case is ready for appellate 
review.
 
Relevant law and regulations

According to the law, service connection is warranted if 
it is shown that a veteran has a disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or 
disease in active military service.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).  Certain disorders, such as sarcoidosis, are 
presumed to have been incurred in service if manifested 
within one year of separation from service to a degree of 
10 percent or more, provided that the veteran has served a 
minimum of ninety days either during a period of war or 
during peacetime service after December 31, 1946.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease 
or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  
Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

I.  Entitlement to service connection for restless leg 
syndrome.

Factual background

At the veteran's enlistment examination in January 1964, 
no abnormalities were noted as to his legs.  His report of 
medical history similarly reflected no such difficulties.  
The veteran was next examined in November 1963, and his 
legs were again found to be normal.  In October 1965, the 
veteran was seen in-service for pain in the low back and 
left hip.  The report of treatment noted that the veteran 
was experiencing numbness in his posterior left leg, 
without sharp pain.  At his separation examination all 
findings were normal.  The veteran did not report a 
history of leg trouble.  

Following service, the first record of treatment for a 
restless leg condition is dated in April 1993.  At that 
time, the veteran was treated at a private facility for 
complaints of frequent twitching and kicking of his legs 
during sleep.  It was reported the problem began 3 years 
earlier but had become more frequent.  The veteran 
reported that he often moved his legs every 5 minutes.  He 
reported difficulty falling asleep and staying asleep.  

Private treatment reports dated May 1993 indicate that the 
veteran's leg twitching had decreased in frequency since 
he began taking Klonopin.  A neurological examination was 
normal.  

The veteran was treated again for his leg condition in 
December 1993.  His extremities showed no edema and his 
posterior pulses were full and equal.  He was diagnosed 
with nocturnal leg movement.  

A private treatment report dated April 1994 revealed 
complaints of a sleep disorder.  The disorder was thought 
to be related to periodic leg movements during sleep.  

A private treatment report dated August 1994 reflected 
further complaints of persistent leg movement during 
sleep.  The veteran stated that the combination of 
Klonopin and Sinemet helped control his limb movements but 
remarked that the condition was still bothersome.  In 
September 1994 the veteran's dosage of Sinemet was 
increased as his problem had worsened.

A September 1995 private treatment report noted the 
veteran's periodic limb movements to be under "fair 
control."

In October 1995 the veteran was treated by a private 
neurologist.  The veteran described his nocturnal leg 
movements as involving an uneasy feeling and a 
restlessness in his legs.  He would also experience an 
ache in the back of his legs, including the calf region.  
The veteran stated that it was an unpleasant sensation and 
that it was usually relieved by movement or rubbing of the 
legs.  The veteran also reported that recently the 
unpleasant restless feeling and achiness in his legs was 
occurring during the daytime as well.  Walking relived the 
condition.  The veteran was diagnosed with restless leg 
syndrome.

Further private treatment reports dated November 1995 
February 1996, and May 1999 showed continued diagnoses of 
restless leg syndrome.

A VA treatment report dated February 2002 noted that the 
veteran continued to experience symptoms of restless leg 
syndrome.


Analysis

As previously stated, a successful service connection 
claim will contain the following three elements: (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 7 Vet. App. at 341, 346.  As the medical 
evidence of record shows extensive treatment for restless 
leg syndrome, there is little doubt of the existence of a 
current disability.  However, as will be discussed below, 
the evidence of record fails to establish the remaining 
two elements of a service connection claim.

The veteran's service medical records were absent any 
complaints or treatment for a leg condition.  In fact, an 
April 1993 private treatment report indicated that the 
veteran did not experience symptomatology in his legs 
until 3 years earlier, in about 1990.  Moreover, no 
medical evidence contains an etiological opinion linking 
the veteran's restless leg condition to active service.  
The veteran himself has so contended, but the Board notes 
that, as a layperson, the veteran is not competent to 
render an opinion as to medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record fails to establish 
any in-service incurrence of restless leg syndrome, and no 
competent medical opinion has found otherwise.  Thus, the 
second and third criteria articulated in Pond have not 
been satisfied.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable 
doubt in favor of the appellant, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


II.  Entitlement to service connection for scars of the 
lungs.

Factual background

At the veteran's enlistment examination in January 1964, 
no abnormalities were noted as to his lungs.  His report 
of medical history similarly reflected no such 
difficulties.  The veteran was next examined in November 
1963, and his lungs were again found to be normal.  
Finally, at his separation examination all findings were 
normal.  The veteran did not report a history of lung 
trouble.  There is no record of complaints of, or 
treatment for, a lung condition in the year following 
service.  

The veteran was treated at a private facility in May 1989 
for hay fever, which had developed 5 to 6 years prior.  
The treatment report noted that the veteran had 
experienced a severe sinus infection one year earlier.  
The veteran presented with complaints of sinus pressure.  
The diagnosis was acute sinusitis. 

Upon private evaluation in April 1994, the veteran was 
diagnosed with chronic sinusitis, deviated nasal septum, 
hypertrophic turbinates, loud snoring, cephalgia and 
suspect obstructive sleep apnea.  

A February 1995 private treatment report noted complaints 
of increasing dyspnea with any light activity such as 
climbing a flight of stairs.  

In April 1995, the veteran was diagnosed with an upper 
respiratory infection. 

A February 1996 report noted sinus congestion.  X-rays 
taken at that time showed areas of increase in opacity in 
both mid lung fields, bilaterally, with some nodularity.  

In April 1997, the veteran was diagnosed with allergic 
rhinitis, as well as chronic sinusitis.  

An October 1999 treatment report noted a history of 
scarring on the lungs.  The veteran had a mild cough, but 
no wheezing or dyspnea.  In December 1999, he was 
diagnosed with acute bronchitis. 

A May 2001 VA treatment report contained x-ray findings.  
The radiological evidence revealed mixed interstitial and 
alveolar infiltrates in both upper lobes with peripheral 
nodual densities of indeterminate nature.  There were some 
fibrotic strands in the upper lobes.  

A private treatment report dated August 2001 noted a 
diagnosis of sarcoidosis, first seen in May of that year.  
Another report dated sometime in 2001 (the month is not 
visible on the file copy) showed diagnoses of acute 
bronchitis and allergic rhinitis.

An August 2001 VA treatment report noted a normal chest 
exam.  That report included an assessment of bilateral 
pulmonary nodular infiltrates with mediastinal adenopathy.  
Such findings in an asymptomatic patient were consistent 
with sarcoidosis.

A September 2001 VA treatment report contained a finding 
of probable sarcoidosis with normal pulmonary function.  
The process appeared to be in clinical remission, with an 
absence of symptoms.  

A May 2002 VA treatment report indicated x-ray findings.  
Such tests showed bilateral perihilar fibrosis with 
batwing distribution extending peripherally from both 
hilar areas.  The impression was severe COPD.  The veteran 
was also assessed with bilateral perihilar fibrosis and 
chronic consolidation of indeterminate etiology.  

Analysis

At the outset, the Board notes that sarcoidosis is a 
"chronic disease" under 38 C.F.R. § 3.309 and therefore 
presumptive service connection must be contemplated.  
Here, the evidence reflects no treatment for scarred lungs 
or for a related respiratory ailment within one year of 
separation from service.  Thus, the veteran is not 
entitled to service connection on a presumptive basis.

Regarding direct service connection, as previously stated, 
a successful claim will contain the following three 
elements: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease 
or injury.  Pond v. West, 7 Vet. App. at 341, 346.  As the 
medical evidence of record contains a diagnosis of 
sarcoidosis, there is little doubt of the existence of a 
current disability.  However, as will be discussed below, 
the evidence of record fails to establish the remaining 
two elements of a service connection claim.

Private medical records reflect treatment for a variety of 
breathing-related conditions such as acute sinusitis, 
deviated nasal septum, hypertrophic turbinates, and 
suspect obstructive sleep apnea.  Those treatment records 
further reflect assessments of upper respiratory 
infection, allergic rhinitis, and acute bronchitis.
VA treatment reports reflect findings of sarcoidosis, with 
symptoms in remission. 

While the veteran has been diagnosed with sarcoidosis, the 
medical evidence fails to provide an etiological link to 
the veteran's active service.  No treatment provider has 
opined that the condition, or any of the veteran's 
respiratory illnesses, relate to service.  The veteran 
himself has contended that his scars of the lungs relate 
to military duty, but he lacks the requisite medical 
expertise to offer a competent opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Given the absence of nexus evidence in the present case, a 
grant of service connection on a direct basis is not 
warranted.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable 
doubt in favor of the appellant, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Service connection for restless leg syndrome is denied.

Service connection for scar tissue, lungs, is denied.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

